     Case 3:16-cv-01345-AWT Document 172 Filed 04/19/19 Page 1 of 10



                    UNITED STATES DISTRICT COURT
                        DISTRICT OF CONNECTICUT

JOSEPH VELLALI et al             :
                                 :
     Plaintiffs,                 :
                                 :
v.                               :       CASE NO. 3:16-cv-1345(AWT)
                                 :
YALE UNIVERSITY et al            :
                                 :
     Defendants.                 :
          RULING ON DEFENDANTS’ MOTION FOR PROTECTIVE ORDER
     Pending before the court is defendants’ Emergency Motion

for a Protective Order. (Dkt. # 161). For the reasons that

follow, defendant’s motion is denied in part, granted in part.

     I.   Background

     The plaintiffs brought this action against Yale University,

alleging that Yale breached its fiduciary duty under the

Employee Retirement Income Security Act (ERISA). On February 26,

2019, the plaintiffs filed a Notice of Deposition to depose

Peter Salovey, the President of Yale University. (Dkt. #164-11).

President Salovey was a member of the fiduciary committee that

exercised Yale’s authority to oversee the plan that is at issue

in this case. (Dkt #161-1 at 1, Dkt #164 at 2). Arguing that

President Salovey is an “apex witness” who possesses no unique

information about the case, Yale filed an emergency motion for a

protective order. (Dkt. #161). The Court temporarily granted the




                                     1
     Case 3:16-cv-01345-AWT Document 172 Filed 04/19/19 Page 2 of 10



requested relief until all parties had an opportunity to brief

the issue.

    II.     Legal Standard

    Rule 26(c) of the Federal Rules of Civil Procedure provides

that any person from whom discovery is sought may move for a

protective order. Fed. R. Civ. P. 26(c)(1). “The court may, for

good cause, issue a protective order to protect a party or

person from annoyance, embarrassment, oppression, or undue

burden or expense.” Id. “To establish good cause under Rule

26(c), courts require a particular and specific demonstration of

fact, as distinguished from stereotyped and conclusory

statements.” Jerolimo v. Physicians for Women, P.C., 238 F.R.D.

354, 356 (D. Conn. 2006)(internal citations and quotations

omitted).

  III. Defendant’s Motion for Protective Order

    Defendants here move for a protective order quashing the

plaintiffs’ notice of deposition for President Salovey. On March

5, 2019, the Court indefinitely stayed the deposition of

President Salovey until such time that the Court could determine

whether the deposition was proper. (Dkt. 163). The Court finds

that the deposition of President Salovey, the highest executive

at Yale University, is permitted.

    Senior executives are not immune from being deposed, but

courts disfavor requiring them to be deposed “based on the

                                   2
     Case 3:16-cv-01345-AWT Document 172 Filed 04/19/19 Page 3 of 10



concern that litigants may be tempted to use such depositions .

. . as a form of leverage or harassment by forcing senior

officials to spend time in preparing for and attending a

deposition when they have little or no pertinent testimony to

offer.” Pullano v. UBS/Paine Webber, Inc., No. 03-cv-6313, 2007

U.S. Dist. LEXIS 103817, at *5 (W.D.N.Y. Mar. 21, 2007)(internal

citations and quotations omitted). Until a showing has been made

that the apex witness has “unique knowledge,” such individuals

should not be deposed in person, especially “where other

witnesses have the same knowledge.” Consolidated Rail Corp. v.

Primary Indus. Corp., No. 92-cv-4927 (PNL), 92-cv-6313 (PNL),

1993 U.S. Dist. LEXIS 12600, at *2-3 (S.D.N.Y. Sept. 10, 1993).

    The parties here disagree as to which party bears the

burden of persuasion. However, it is undisputed that the party

seeking a protective order has the burden of showing good cause

for the issuance of the protective order. Fed. R. Civ. P.

26(c)(1); See also Burnett v. Wahlburgers Franchising LLC, No.

16-cv-4602 (WFK), 2018 U.S. Dist. LEXIS 114548, at *7 (E.D.N.Y.

July 10, 2018)(“the party seeking the protective order bears the

burden of establishing a claimed lack of knowledge”); Fermin v.

Rite ex rel. N.Y., No. 08-cv-11364(JPO)(HBP), 2012 U.S. Dist.

LEXIS 13553, at *10 n.1 (S.D.N.Y. Feb. 3, 2012)(“[A]n allocation

[of burden to the party seeking the protective order] is more

consistent with the general case law. . . . The party seeking

                                   3
      Case 3:16-cv-01345-AWT Document 172 Filed 04/19/19 Page 4 of 10



the deposition . . .      can only speculate as to his or her

knowledge. The party resisting the deposition . . . can provide

more reliable information as to his or her knowledge.”).

     This burden, which is on the defendants here, is typically

satisfied with an affidavit from the high-level executive

disclaiming any unique knowledge. Jones v. Marcu, No. 3:18-cv-

485 (VAB), 2018 U.S. Dist. LEXIS 196239, at *6 (D. Conn. Nov.

16, 2018). The defendants have not submitted an affidavit from

President Salovey disclaiming any unique, relevant knowledge.1

“Where no such affidavit has been submitted, however, courts may

still find the initial burden satisfied if the face of the

motion demonstrates that the deponent would lack relevant,

discoverable information.” Id. (internal quotations omitted).

     If the moving party shows that the deponent lacks relevant

information, the court may prohibit the apex deposition from


1 Here, the defendants submitted an affidavit from the Senior Associate
General Counsel at Yale, Caroline Hendel, who states that President Salovey
has no unique knowledge. Courts generally only accept affidavits from the
individual seeking to avoid the deposition. See Angiodynamics, Inc. v.
Biolitec, Inc., No. 1:08-CV-004 (LEK/RFT), 2010 U.S. Dist. LEXIS 149147, at
*7-9 (N.D.N.Y. Sept. 17, 2010)(finding a second-hand affidavit from corporate
counsel was insufficient to show the senior executive had no relevant and
unique knowledge). The defendants argue that Rodriguez v. SLM Corp stands for
the proposition that even absent an affidavit from the party seeking to avoid
deposition, the party seeking the deposition must show the apex has unique
information. Rodriguez v. SLM Corp., No. 3:07-cv-1866 (WWE), 2010 U.S. Dist.
LEXIS 29344 (D. Conn. Mar. 26, 2010). The Court does not agree that this
initial burden is on the non-movant. See Jones, 2018 U.S. Dist. LEXIS 196239,
at *4-5 (“Because the proponent of a protective order to prevent the
deposition of a corporate executive bears the burden of showing good cause,
they also bear the initial burden of demonstrating that the executive has no
unique, relevant knowledge of facts giving rise to the allegations in the
litigation.”). The Court declines to rely on Attorney Hendel’s affidavit to
satisfy the defendants burden.

                                      4
     Case 3:16-cv-01345-AWT Document 172 Filed 04/19/19 Page 5 of 10



going forward where the non-movant can obtain the desired

information through less intrusive means. Rodriguez, 2010 U.S.

Dist. LEXIS 29344, at *5; see also Burns v. Bank of America, No.

03-cv1685 (RMB)(JCF), 2007 U.S. Dist. LEXIS 40037, at *11

(S.D.N.Y. Jun. 4, 2007)(“Unless it can be demonstrated that a

corporate official has some unique knowledge of the issues in

the case, it may be appropriate to preclude a deposition of a

highly-placed executive while allowing other witnesses with the

same knowledge to be questioned.”) (internal quotations and

citations omitted); Harris v. Computer Assocs. Int'l Inc., 204

F.R.D. 44, 46 (E.D.N.Y. 2001)(“When a vice president can

contribute nothing more than a lower level employee, good cause

is shown to not take the deposition.”).

     The Court is not unsympathetic to the defendants’ position

and is somewhat troubled by the lack of evidence to support

plaintiff’s assertion that President Salovey supposedly

possesses unique knowledge that other deponents do not possess.

The plaintiffs are seeking to depose President Salovey regarding

the Yale University Retirement Account Plan. (Dkt. # 164 at 1).

During the relevant period, President Salovey was one member on

Yale’s Fiduciary Committee on Investments, whose action is at

issue in the present case. (Dkt. #164 at 1; Dkt #161-1 at 1-2).

Five other individuals participated in this Committee. (Dkt.

#161-1 at 2). President Salovey attended three Committee

                                   5
     Case 3:16-cv-01345-AWT Document 172 Filed 04/19/19 Page 6 of 10



meetings during the relevant time and knows what occurred at

those meetings. (Dkt. #164 at 2; Dkt #161-1 at 1). However,

other individuals attended those meetings too. As a result, the

Court cannot determine whether President Salovey has any unique

information that cannot be gathered from other Committee

participants.

    Plaintiffs argue that “only Salovey has the personal

knowledge of what he did or did not do.” (Dkt. #164 at 4). The

Court does not agree. Witnesses to President Salovey’s actions,

which the parties have not said are unavailable for depositions,

clearly know what President Salovey did or did not do at every

meeting, as it is unlikely he ever held a Committee meeting

alone. However, while there may be valid reasons to grant the

defendants’ motion for a protective order, an order barring a

deposition is “extraordinary relief.” Burnett, U.S. Dist. LEXIS

114548, at *7; American High-Income Trust v. Alliedsignal Inc.,

No. 02-cv-2506, 2006 U.S. Dist. LEXIS 88883, at *8 (S.D.N.Y.

Dec. 8, 2006) (quoting Speadmark, Inc. v. Federated Dep't.

Stores, 176 F.R.D. 116, 118 (S.D.N.Y. 1997)); See also

Investment Properties Int'l, Ltd. v. IOS, Ltd., 459 F.2d 705,

708 (2d Cir. 1972)(“an order to vacate a notice of taking is

generally regarded as both unusual and unfavorable”). The Court

is reluctant to grant such extraordinary relief in this case,

where President Salovey was intimately involved in the committee

                                   6
     Case 3:16-cv-01345-AWT Document 172 Filed 04/19/19 Page 7 of 10



at issue and the Court cannot ascertain his unique knowledge as

he failed to submit an affidavit and there are at least some

documents containing only his name.

    Although the Court has doubts about whether President

Salovey has unique information, he clearly was directly involved

in decisions at issue, even if most of his knowledge will be

cumulative. See Scott v. Chipotle Mexican Grill, Inc., 306

F.R.D. 120, 124 (S.D.N.Y. 2015)(“Although it may be appropriate

to preclude a redundant deposition, preclusion is not required

but turns on the Court's analysis of the likelihood that the

individual sought to be deposed possesses relevant knowledge,

whether another source could provide identical information, the

possibility of harassment, and the potential for disruption of

business.”)(internal quotations and citations omitted).

    Rather than fully preclude a party from deposing an apex

witness, courts have largely placed limitations on such

depositions, irrespective of the executive’s unique knowledge.

See Louis Vuitton Malletier v. Dooney & Bourke, Inc., No. 04-cv-

5316 (RMB)(MHD), 2006 U.S. Dist. LEXIS 87096, at *43 (S.D.N.Y.

Nov. 30, 2006)(limiting deposition to 3 hours despite executive

having directly participated in an event at issue); Travel Ctr.

of Fairfield County, Inc. v. Royal Cruise Line Ltd., No. 3:96-

cv-1025 (JBA), 2000 U.S. Dist. LEXIS 23330, at *9-10 (D. Conn.

Jan. 24, 2000)(limiting deposition to 7 hours, exclusive of

                                   7
     Case 3:16-cv-01345-AWT Document 172 Filed 04/19/19 Page 8 of 10



recesses, and allowing a motion for sanctions to be filed if

executive is found to have no personal knowledge); Holman v. ICN

Pharms., Inc., No. 98-cv-0674 (AKH) (HBP), 1999 U.S. Dist. LEXIS

20017, at *4 (S.D.N.Y. Dec. 29, 1999) (limiting deposition to 4

hours where Court could not “conclude that [the deponent] is so

completely without knowledge that his deposition should be

precluded altogether”). Some courts have permitted depositions

only by written questions. See Retail Brand Alliance, Inc. v.

Factory Mut. Ins. Co., No. 05-cv-1031 (RJH)(HBP), 2008 U.S.

Dist. LEXIS 17746, at *17-18 (S.D.N.Y. Mar. 7, 2008)

(“[P]recluding all discovery of a highly placed executive

based solely on his unchallenged denial of knowledge sets the

bar for a protective order too low.”).

    As such, the Court will not preclude the plaintiffs from

deposing President Salovey, as he was directly involved in the

underlying situation that is at the heart of plaintiffs’ claims,

but because President Salovey is the highest ranking individual

at Yale, the Court will impose reasonable limitations to protect

him from undue burden or expense and to prevent his deposition

from being used for leverage. See Cruden v. Bank of N.Y., 957

F.2d 961, 972 (2d Cir. 1992) (“A trial court enjoys wide

discretion in its handling of pre-trial discovery . . . .”);

LaPlante v. Estano, 228 F.R.D. 115, 116 (D. Conn. 2005)(“A court



                                   8
      Case 3:16-cv-01345-AWT Document 172 Filed 04/19/19 Page 9 of 10



is given broad discretion regarding whether to issue a

protective order.”).

      Accordingly, the motion for a protective order is denied in

part, granted in part. President Salovey’s deposition will be

limited to 2 hours in duration (exclusive of recesses) and shall

be conducted at his workplace, or such reasonable location

designated by defense, and will be conducted subsequent to all

other pertinent depositions. Additionally, the plaintiffs are

confined to asking questions regarding President Salovey’s three

meeting tenure on the committee and the relevant documents on

which no other deponent’s name appears other than President

Salovey’s name.2

I.    Conclusion

      For the above reasons, the defendants’ motion for a

protective order is DENIED IN PART, GRANTED IN PART.

      This is not a Recommended Ruling.         This is a discovery

ruling or order which is reviewable pursuant to the “clearly

erroneous” statutory standard of review.          28 U.S.C. §

636(b)(1)(A); Fed. R. Civ. P. 72(a); and D. Conn. L. R. 72.2.

As such, it is an order of the Court unless reversed or modified

by a district judge upon motion timely made.


2 This means that the plaintiffs are confined to asking questions about the
plan, the committee, and documents that discuss the plan or the committee.
Any further questioning would be outside the scope of President Salovey’s
involvement in the underlying claims.


                                      9
    Case 3:16-cv-01345-AWT Document 172 Filed 04/19/19 Page 10 of 10



    SO ORDERED this 19th day of April, 2019 at Hartford,

Connecticut.


                           _______________/s/____________
                           Robert A. Richardson
                           United States Magistrate Judge




                                  10
